DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 2 – 11, 13 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 6 of U.S. Patent No. 10,546,464. Although the claims at issue are not identical, they are not patentably distinct from each other because claims cover claimed subject matter of overlapping scope.
Application No. 16/715399
U.S. Patent No. 10,546,464
2.    (New) A method for distributed wagering on a high-speed wagering network, the method comprising:
controlling, by a processing device as a hub of the network, to:


distribute, over a communication network, odds for a wagering event at a host wagering facility, to a plurality of simulcast wagering facilities, in which a first simulcast wagering facility of the plurality of simulcast wagering facilities includes a website;

receive, over the communication network from a second simulcast wagering facility, a bet placed on the wagering event, wherein the bet is made through the second simulcast wagering facility;
in response to receiving the bet, transmit, over the communication network, the bet to the host wagering facility;

in response to receiving the bet, collect audit information describing the bet; 

in response to receiving the recalculated odds, distribute, over the communication network, the recalculated odds for the wagering event to the plurality of simulcast wagering facilities;

receive, over the communication network, a stop bet command from the host wagering facility;

after receiving the stop bet command, receive, over the communication network, a second bet from a given simulcast wagering facility of the plurality of simulcast wagering facilities;

in response to receiving the stop bet command, distribute, over the communication network, the stop bet command to the plurality of simulcast wagering facilities;

in response to receiving the second bet, transmit, over the communication network, the second bet to the host waging facility;

in response to receiving the second bet, collect second audit information describing the second bet;

receive, over the communication network from the host wagering facility, an indication that the host wagering facility accepted the second bet, based at least in part on a determination by the host wagering facility that the second bet was transmitted by the given simulcast wagering facility prior to the stop bet command being generated;

convey to the given simulcast wagering facility that the second bet has been accepted;
and

determine an account settlement between the host wagering facility and the plurality of simulcast wagering facilities based at least in part on the audit information, the second 



controlling, by a processing device as a hub of the network, to: 
receive, through a network interface communicatively coupled to the network, odds for a wagering event at a host wagering facility; 

distribute the odds for the wagering event to a plurality of simulcast wagering facilities, in which a first simulcast wagering facility includes a website and a second simulcast wagering facility includes a plurality of physical betting terminals; 

receive, through the network interface from a third simulcast wagering facility, a bet placed by a bettor on the wagering event, wherein the bet is made through the third simulcast wagering facility; 

in response to receiving the bet, transmit, through the network interface, the bet to the host wagering facility; 


receive, through the network interface, recalculated odds for the wagering event based on the bet being placed on the wagering event;

 in response to receiving the recalculated odds, distribute the recalculated odds for the wagering event to the plurality of simulcast wagering facilities; 

receive, through the network interface, a stop bet command from the host wagering facility; after receiving the stop bet command, receive, through the network interface, a second bet from one of the plurality of simulcast wagering facilities;
 in response to receiving the stop bet command, distribute the stop bet command to the plurality of simulcast wagering facilities; 

in response to receiving the second bet, transmit, through the network interface, the second bet to the host waging facility; 

in response to receiving the second bet, collecting second audit information describing the second bet; receive, through the network interface from the host wagering facility, an indication that the host wagering facility accepted the second bet, based at least in part on the host wagering facility determining that the second bet was transmitted by the one of the plurality of simulcast wagering facility prior to the generation of the stop bet command; 

convey to the one of the plurality of simulcast wagering facilities that the second bet has been accepted; and 

determine an account settlement between the host wagering facility and the plurality of simulcast wagering facilities based at least in part 

wherein the stop bet command is an indication that no bets on the wagering event will be accepted; and
wherein the determination that the second bet was transmitted by the given simulcast wagering facility prior to the stop bet command being generated is based on a comparison of the timestamp in the second bet with a time at which the stop bet command is generated.

2. The method of claim 1, wherein the second bet comprises a timestamp; wherein the stop bet command is an indication that no bets on the wagering event will be accepted; and wherein the determining that the second bet was transmitted by the first wagering facility prior to the generation of the stop bet command comprises comparing the timestamp in the second bet with the time at which the stop bet command was generated.
4.    (new) The method of claim 2, in which a third simulcast wagering facility of the plurality of simulcast wagering facilities includes a plurality of physical betting terminals that allow a plurality of bettors to bet at least on the wagering event.
3. The method of claim 1, in which the plurality of betting terminals allows a plurality of bettors to bet at least on the wagering event.
6.    (new) A hub of distributed a high-speed wagering network comprising:
at least one processor configured to control:
distributing, over a communication network, odds for a wagering event at a host wagering facility, to a plurality of simulcast wagering facilities, in which a first simulcast wagering facility of the plurality of simulcast wagering facilities includes a website;
receiving, over the communication network from a second simulcast wagering facility, a bet placed on the wagering event, wherein the bet is made through the second simulcast wagering facility;
in response to receiving the bet, transmitting, over the communication network, the bet to the host wagering facility;
in response to receiving the bet, collecting audit information describing the bet;
receiving, over the communication network, recalculated odds for the wagering event based on the bet being placed on the wagering event;
in response to receiving the recalculated odds, distribute, over the communication network, the recalculated odds for the wagering event to the plurality of simulcast wagering facilities;
receiving, over the communication network, a stop bet command from the host wagering facility;

in response to receiving the stop bet command, distributing, over the communication network, the stop bet command to the plurality of simulcast wagering facilities;
in response to receiving the second bet, transmitting, over the communication network, the second bet to the host waging facility;
in response to receiving the second bet, collecting second audit information describing the second bet;
receiving, over the communication network from the host wagering facility, an indication that the host wagering facility accepted the second bet, based at least in part on a determination by the host wagering facility that the second bet was transmitted by the given simulcast wagering facility prior to the stop bet command being generated;
conveying to the given simulcast wagering facility that the second bet has been
accepted; and
determining an account settlement between the host wagering facility and the plurality of simulcast wagering facilities based at least in part on the audit information, the second audit information and an outcome of the wagering event.



controlling, by a processing device as a hub of the network, to: 
receive, through a network interface communicatively coupled to the network, odds for a wagering event at a host wagering facility; 

distribute the odds for the wagering event to a plurality of simulcast wagering facilities, in which a first simulcast wagering facility includes a website and a second simulcast wagering facility includes a plurality of physical betting terminals; 

receive, through the network interface from a third simulcast wagering facility, a bet placed by a bettor on the wagering event, wherein the bet is made through the third simulcast wagering facility; 

in response to receiving the bet, transmit, through the network interface, the bet to the host wagering facility; 
in response to receiving the bet, collect audit information describing the bet, the audit information includes a bet identifier, a timestamp, an amount of bet, an identifier of the 

receive, through the network interface, recalculated odds for the wagering event based on the bet being placed on the wagering event;

 in response to receiving the recalculated odds, distribute the recalculated odds for the wagering event to the plurality of simulcast wagering facilities; 

receive, through the network interface, a stop bet command from the host wagering facility; after receiving the stop bet command, receive, through the network interface, a second bet from one of the plurality of simulcast wagering facilities;
 in response to receiving the stop bet command, distribute the stop bet command to the plurality of simulcast wagering facilities; 

in response to receiving the second bet, transmit, through the network interface, the second bet to the host waging facility; 

in response to receiving the second bet, collecting second audit information describing the second bet; receive, through the network interface from the host wagering facility, an indication that the host wagering facility accepted the second bet, based at least in part on the host wagering facility determining that the second bet was transmitted by the one of the plurality of simulcast wagering facility prior to the generation of the stop bet command; 

convey to the one of the plurality of simulcast wagering facilities that the second bet has been accepted; and 

determine an account settlement between the host wagering facility and the plurality of simulcast wagering facilities based at least in part on the audit information, the second audit information and an outcome of the wagering event.

wherein the second bet comprises a timestamp;
wherein the stop bet command is an indication that no bets on the wagering event will be accepted; and
wherein the determination that the second bet was transmitted by the given simulcast wagering facility prior to the stop bet command being generated is based on a comparison of the timestamp in the second bet with a time at which the stop bet command is generated.

2. The method of claim 1, wherein the second bet comprises a timestamp; wherein the stop bet command is an indication that no bets on the wagering event will be accepted; and wherein the determining that the second bet was transmitted by the first wagering facility prior to the generation of the stop bet command comprises comparing the timestamp in the second bet with the time at which the stop bet command was generated.
8.    (new) The apparatus of claim 6, in which a third simulcast wagering facility of the plurality of simulcast wagering facilities includes a plurality of physical betting terminals that allow a plurality of bettors to bet at least on the wagering event.
3. The method of claim 1, in which the plurality of betting terminals allows a plurality of bettors to bet at least on the wagering event.
9.    (new) The apparatus of claim 6,
in which the host wagering facility comprises a first track; and in which the second simulcast wagering facility comprises at least one of: a second track, or a betting parlor.

4. The method of claim 1, in which the host wagering facility comprises a first track; and in which the third simulcast wagering facility comprises at least one of: a second track, or a betting parlor.

	
10.    (new) A method for distributed wagering on a high-speed wagering network, the method comprising:
controlling, by a processing device as a hub of the network, to:
distribute, over a communication network, odds for a wagering event at a host wagering facility, to a plurality of simulcast wagering facilities, in which a first simulcast wagering facility of the plurality of simulcast wagering facilities includes a website;
receive, over the communication network interface from the first simulcast wagering facility, a first bet on the wagering event;
receive, over the communication network interface, from a second simulcast wagering facility of the plurality of simulcast wagering facilities, a second bet on the wagering event;
transmit the first bet and the second bet, over the communication network, to the host wagering facility, wherein each of the first bet and the second bet comprises a timestamp, wherein the host wagering facility hosts the wagering event;

receive, over the communication network, from the host wagering facility an indication that the host wagering facility accepted the first bet based at least in part on the host wagering facility determining that the first bet was transmitted by the first simulcast wagering facility prior to the stop bet command being generated;
collect audit information describing the first bet;
receive recalculated odds for the wagering event based on the first bet being placed on the wagering event;
in response to receiving the recalculated odds, distribute, over the communication network, the recalculated odds for the wagering event to the plurality of simulcast wagering facilities;
receive, over the communication network, from the host wagering facility an indication that the host wagering facility denied the second bet based at least in part on the host wagering facility determining that the second bet was transmitted by the second simulcast wagering facility subsequently to the stop bet command being generated;
convey, over the communication network, to the second simulcast wagering facility that the second bet has been denied; and
determine an account settlement between the host wagering facility and the plurality of simulcast wagering facilities based at least in part on the audit information, and an outcome of the wagering event.



controlling, by a processing device as a hub of the network, to: 
receive, through a network interface communicatively coupled to the network, odds for a wagering event at a host wagering facility; 

distribute the odds for the wagering event to a plurality of simulcast wagering facilities, in which a first simulcast wagering facility includes a website and a second simulcast wagering facility includes a plurality of physical betting terminals; 

receive, through the network interface from a third simulcast wagering facility, a bet placed by a bettor on the wagering event, wherein the bet is made through the third simulcast wagering facility; 

in response to receiving the bet, transmit, through the network interface, the bet to the host wagering facility; 


receive, through the network interface, recalculated odds for the wagering event based on the bet being placed on the wagering event;

 in response to receiving the recalculated odds, distribute the recalculated odds for the wagering event to the plurality of simulcast wagering facilities; 

receive, through the network interface, a stop bet command from the host wagering facility; after receiving the stop bet command, receive, through the network interface, a second bet from one of the plurality of simulcast wagering facilities;
 in response to receiving the stop bet command, distribute the stop bet command to the plurality of simulcast wagering facilities; 

in response to receiving the second bet, transmit, through the network interface, the second bet to the host waging facility; 

in response to receiving the second bet, collecting second audit information describing the second bet; receive, through the network interface from the host wagering facility, an indication that the host wagering facility accepted the second bet, based at least in part on the host wagering facility determining that the second bet was transmitted by the one of the plurality of simulcast wagering facility prior to the generation of the stop bet command; 

convey to the one of the plurality of simulcast wagering facilities that the second bet has been accepted; and 

determine an account settlement between the host wagering facility and the plurality of simulcast wagering facilities based at least in part 

in which the second simulcast wagering facility comprises at least one of: a second track, or a betting parlor.

4. The method of claim 1, in which the host wagering facility comprises a first track; and in which the third simulcast wagering facility comprises at least one of: a second track, or a betting parlor.


13. knew) The method of claim 2, further comprising controlling, by the processing device. receiving the second bet separately from the bet.
Claim 1: …after receiving the stop bet command, receive, over the communication network, a second bet from a given simulcast wagering facility of the plurality of simulcast wagering facilities; …
15. (new) The method of claim 2, further comprising controlling, by the processing device, recalculating odds substantially in real-time.
Claim 1: …receive recalculated odds for the wagering event based on the first bet being placed on the wagering event; in response to receiving the recalculated odds, distribute, over the communication network, the recalculated odds for the wagering event to the plurality of simulcast wagering facilities;….


Claim 12 and 13 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,546,464 in view of Gonen et al (US 2003/0199313). The claimed invention of US 10,546,464 fails to disclose: “determining whether at least one of the bet or the second bet is encrypted; and decrypting the at least one of the bet or the second bet when the at least one of the bet or the second bit is determined to be encrypted” or “wherein the wagering event comprises a pari-mutuel wagering event.”  Gonen et al discloses the use of a pari-mutuel game wherein communications such as game wagers are encrypted.  It would be obvious to one of ordinary skill in the art to modify U.S. Patent No. 10,546,464 in view of Gonen et al (US 2003/0199313) to provide a pari-mutuel game wherein communications are encrypted for further decryption.  This would enable the game to be conducted by individual users wherein they can expect a certain level of security or privacy.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS A WILLIAMS whose telephone number is (571)272-5911.  The examiner can normally be reached on Mon-Fri 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/RAW/Examiner, Art Unit 3715                                                                                                                                                                                                        2/24/21/DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715